Citation Nr: 1103236	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder fracture (left shoulder disability).

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right leg/foot 
disability.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2008 and December 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefit sought on appeal.

In July 2010, the Veteran appeared and testified at a 
videoconference hearing at the Denver RO.  A transcript is of 
record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left 
shoulder disability and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran is not shown to have a right hip disability 
attributable to his period of service.

3.  The Veteran is not shown to have a right leg/foot disability 
attributable to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right hip disability are not met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for entitlement to service connection for a 
right leg/foot disability are not met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in June 2008, and November 2008, VA notified the 
Veteran of the information and evidence needed to substantiate 
and complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the Veteran to submit 
any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in both letters.  As such, the Board finds 
that VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the June 
2008, and November 2008, VCAA notices were given prior to the 
appealed AOJ decisions, dated in July 2008, and December 2008.  
Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  Again, in July 2010, the 
Veteran appeared and testified at a videoconference hearing at 
the Denver RO.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
assist the Veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The Veteran essentially contends that he has a right hip, leg, 
and foot disability, due to a fall during basic training.  He 
said that during basic he took two falls.  In one, he was 
climbing a rope, and he fell on his backside causing the right 
hip, leg, and foot problems.  He also fell from parallel bars and 
landed on his right side.  He recalled that being the onset of 
the shooting pain down the right side of his leg.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

The Veteran's service treatment records (STRs), including his 
induction and separation medical examinations, are devoid of any 
treatment for or diagnosis of a right hip, leg, or foot 
disability.  There is no record showing the Veteran fell or any 
injury related to a fall.

Following service, it appears that the Veteran first sought 
treatment in 2008 for his right hip, leg, and foot problems.  VA 
treatment records show a diagnosis of right sciatica.  

In a September 2008 examination for Social Security 
Administration (SSA), the Veteran reported that he injured his 
right hip and leg following a fall from a roof several years 
earlier.  He said the pain would radiate and burn from his right 
hip, down his right leg, and into his right foot.  He was 
diagnosed as having chronic back pain with right lower extremity 
radicular symptoms consistent with lumbar radiculopathy.  

VA treatment records, dated from 2008, reflect the Veteran's 
complaints of right hip, leg, and foot pain.  In these VA 
treatment records, the Veteran reported a history of falls.  He 
did not indicate that any of these falls occurred during service.  
As noted above, there is a diagnosis of right sciatica.  A May 
2008, VA treatment note shows the Veteran's complaints of right 
foot pain.  In the treatment note, the Veteran indicated that he 
fell recently and fractured some of the toes in the right foot.  
In that same treatment, he noted that he had 6 to 8 months of 
right paraspinal tenderness, which was intermittent, and radiated 
down the right leg without weakness/numbness of the right lower 
extremity, and without bowel or bladder dysfunction.  

During his July 2010, hearing, the Veteran testified that he 
believed his right hip, leg, and foot disabilities were due to 
his left shoulder injury and his falls in service.  When asked 
whether any doctor told him that his right lower extremity 
problems were due to his left shoulder disability, the Veteran 
said that he was told his right lower extremity problems were due 
to a nerve injury.  He also noted that he had experienced other 
falls in the past.  He reported not seeking treatment for his 
right lower extremity problems for many years following service 
because he just pushed through the pain.  

The Board recognizes the Veteran's contentions that his right 
hip, leg, and foot problems were secondarily related to his left 
shoulder disability, but there is absolutely no clinical evidence 
whatsoever to connect the two.  When asked multiple times during 
his July 2010 hearing as to whether any of his doctors ever 
connected his left shoulder disability and right lower extremity 
problems, the Veteran did not indicate either yes or no.  
Additionally, the treatment records associated with the claims 
file reflect no correlation between his left shoulder disability 
and right lower extremity problems.  

The Board notes at this juncture that the Veteran is competent, 
as a layman, to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He 
is not, however, competent to offer his medical opinion as to 
cause or etiology of the claimed disability-such as here where 
he states his left shoulder disability caused the problems in his 
right lower extremity, as there is no evidence of record that the 
Veteran has specialized medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matter requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Upon careful review of the evidence of record, the Board finds 
that the Veteran is certainly competent to report that he has had 
right lower extremity problems since service and that he had 
falls in service, but finds his statement not credible.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  The Board is responsible for assessing the credibility of 
witnesses and, based on its observations of the Veteran's 
testimony and the substance of this testimony, considered with 
the other evidence of record, the Board finds that the Veteran on 
this point is not credible.  Caluza v. Brown, 7 Vet. App. at 511.  
There is no evidence of record to show that the Veteran suffered 
a fall during service, let alone two falls.  Induction and 
separation medical examinations, as well as the STRs from his one 
month and twenty days of service, show no treatment for anything 
related to his right hip, leg, or foot.  Additionally, in the 
course of the Veteran attempting to get SSA benefits, he reported 
that he fell from a roof several years prior.  The evidence of 
record does not show that the Veteran was treated for a 
disability of the right lower extremity for many years following 
service, and it has indeed been attributed to a lumbar spine 
disorder.  The relevant VA treatment records show that the 
Veteran has had a history of falls, but none were noted to be 
related to anything in service.  Further, a May 2008 VA treatment 
record shows that the Veteran had the onset of right paraspinal 
tenderness with radiation for 6-8 months prior.  This is about 39 
years following discharge from service.  

Thus, STRs kept during the course of the Veteran's short time 
spent in service, as well as the report from the SSA disability 
examination, are of are more probative than the Veteran's 
competent statements that he had two falls in service and has had 
right lower extremity problems in service.  As such, the Board 
finds that the probative evidence of record shows that the 
Veteran did not fall from parallel bars or a rope during service.  
Additionally, there is absolutely no clinical evidence showing 
any relationship between the Veteran's current problems 
associated with the right lower extremity and service.  Absent a 
finding of a current right hip, leg, and foot disability related 
to the Veteran's service, service connection is denied on a 
direct basis.  

Finally, regarding whether the Veteran's right hip, leg, and foot 
disability are secondarily related to his left shoulder 
disability, there is no competent evidence of record to show any 
relationship whatsoever between the left shoulder disability and 
problems of the right lower extremity.  


ORDER

Service connection for a right hip disability is denied.

Service connection for a right leg/foot disability is denied.  


REMAND

Upon preliminary review of the evidence of record, and in light 
of the VCAA, the Board finds that further evidentiary development 
is necessary regarding the Veteran's claims of service connection 
for a left shoulder disability and tinnitus.  The Veteran 
essentially contends that his left shoulder disability preexisted 
service and was aggravated thereby.  He also contends that his 
in-service noise exposure caused him to have ringing in his ears 
since service.  

In a September 2008 SSA disability examination, the Veteran 
reported that he was initially injured in a 1966 auto accident 
and broke his left shoulder.  He stated that in 1969, he was 
inducted into the military before his shoulder healed.  The 
examiner noted that during service, the Veteran developed 
significant decompensation of his left shoulder and was 
discharged from the military because of it.  The examiner 
diagnosed the Veteran as having left shoulder pain consistent 
with a rotator cuff injury.  

During the Veteran's hearing, he admitted to having an injury of 
the left shoulder prior to induction into service, but alleged 
that during service the severity of his left shoulder disability 
worsened.  The Board notes, however, that the Veteran has not 
been afforded a VA examination in connection with his claim of 
service connection for a left shoulder disability on an 
aggravation basis.  There is no opinion of record as to whether 
the Veteran's left shoulder disability preexisted service and was 
aggravated thereby, nor is there an opinion as to whether his 
left shoulder disability is directly related to service.  

Additionally, the Veteran consistently reported that he was 
exposed to significant noise during service.  He stated that he 
was exposed to grenade noise without ear protection, and he was 
unable to cover his ear with his left hand because it was in a 
sling.  The Veteran further stated that the onset of the ringing 
of his ears occurred following these grenade blasts and the 
ringing has continued since.  He is certainly competent to so 
report.  The Veteran, however, has again not been afforded a VA 
examination in regards to his claimed tinnitus.  

In light of the Veteran's testimony and the evidence of record, 
the Board finds that the Veteran's claim must be remanded for 
further development, including a VA examination.  The purpose of 
this examination is to determine whether the Veteran's left 
shoulder disability was aggravated by service, and whether his 
claimed tinnitus had its onset in service.  The Board is not 
making a determination at this time regarding the Veteran's 
credibility.  

During the Veteran's July 2010 hearing, he indicated that 
following service, he sought treatment for his left shoulder at 
Atlanta Athletic Rehabilitation.  It does not appear that these 
records are associated with the claims file, nor have attempts 
been made to retrieve these records.  As such, also upon remand, 
attempts should be made to retrieve any outstanding treatment 
records related to the Veteran's left shoulder disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should attempt to obtain any 
outstanding treatment records related to the 
Veteran's left shoulder and ringing of the 
ears.  An attempt should be specifically made 
to retrieve any records from around 1968 at 
Atlanta Athletic Rehabilitation as identified 
by the Veteran's in his July 2010 hearing.

2.  The Veteran should be scheduled for a VA 
examination regarding the claimed left 
shoulder disability and tinnitus.  The 
examiner is asked to provide the appropriate 
diagnoses related to the Veteran's symptoms.  
The Veteran's claims folder should be made 
available to the examiner for review.  In 
regards to the tinnitus claim, the examiner 
should provide an opinion as to whether any 
current tinnitus had its onset during 
service.  In regards to the left shoulder 
disability, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's pre-existing 
left shoulder disability increased in 
severity during service and if so whether it 
was beyond the natural progression of the 
disability.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


